Citation Nr: 1117317	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  03-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disorder, claimed as dislocation of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was forwarded to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the Veteran testified at a June 2004 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  In September 2004, June 2007, April 2008 and June 2010 the Board remanded the Veteran's claim for further development.  The requested development has been completed.  Unfortunately, the claim requires yet further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a left shoulder disorder, claimed as dislocation of the left shoulder.  Unfortunately, a remand is again required.  Although it regrets the additional delay, the Board finds that additional development is necessary.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran first claimed entitlement to service connection for a left shoulder disability in December 2002.  A March 2003 rating decision denied entitlement to service connection for that condition, finding that there was no evidence that the condition was incurred in or was caused by service.  The Veteran submitted a Notice of Disagreement (NOD) in May 2003.  The RO issued a Statement of the Case (SOC) in September 2003 and the Veteran filed a Substantive Appeal in October 2003.  The Board has remanded the claim for further development on four separate occasions, in September 2004, June 2007, April 2008 and June 2010.

The Veteran's primary contention appears to be that his left shoulder disorder began in service and has continuously affected him since that time.  A review of the claims file reveals that that the Veteran's service treatment records are unavailable due to being fire-related.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The first medical evidence of a shoulder disorder is a VA treatment records from December 2006, at which time the Veteran reported that he recently experienced a re-dislocation of his left shoulder.  He reported having suffered his first dislocation in 1957, while on active duty, and that since then he has experienced multiple dislocation, sometimes simply from turning over in bed.  

The Veteran has consistently testified that he first dislocated his left shoulder in service.  During his June 2004 hearing before a Veterans Law Judge he reported that while stationed in Germany he dislocated his shoulder in a diving accident.  He provided several details regarding this incident and the Board finds his statements both competent and credible. 

The Board also finds that the medical evidence demonstrates that the Veteran has a current left shoulder disorder.  Moreover, the Board finds that the statements and testimony presented by the Veteran are competent and credible evidence that he incurred a shoulder injury in service.  As such, the crucial issue is whether or not the Veteran's current shoulder disorder is related to his in-service injury.  

The Board notes that to date, the Veteran has not been afforded VA examination in connection with his claim, and that the evidence of record is insufficient for the Board to render a decision.  A VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran is competent to testify as to the presence of observable symptomatology, including problems with his shoulder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran's testimony and post-service private treatment records are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claims of entitlement to service connection a left shoulder disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  The examiner should note the Veteran's report that he first dislocated his shoulder in a diving accident in 1957.  This report is considered to be competent and credible.  Following a thorough evaluation the examiner should state the precise nature of the Veteran's claimed left shoulder disorder.  If a diagnosed condition is identified the examiner should state whether any such condition is at least as likely as not (i.e., a 50 percent probability or greater) proximately due to or the result of service or any event or injury in service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

